EXHIBIT Execution Copy JOINDER TO LOAN DOCUMENTS This Joinder to Loan Documents (this “Joinder”) is made as of May 27, 2008, by and among: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (“Borrower”), a corporation organized under the laws of the State of Delaware, with its principal executive offices at 1830 Route 130, Burlington, New Jersey 08016; The FACILITY GUARANTORS party to the Credit Agreement (as defined below) set forth on Schedule I annexed hereto (collectively, the “Existing Facility Guarantors”); BCF CARDS, INC., a Virginia corporation, BURLINGTON COAT FACTORY OF PUERTO RICO, LLC, a Puerto Rico limited liability company, BURLINGTON COAT FACTORY OF HAWAII, LLC, a Hawaii limited liability company, BURLINGTON COAT FACTORY OF MONTANA, LLC, a Montana limited liability company, BURLINGTON COAT FACTORY OF VERMONT, LLC, a Vermont limited liability company, BURLINGTON COAT FACTORY OF SOUTH DAKOTA, LLC, a South Dakota limited liability company and BURLINGTON COAT FACTORY OF WYOMING, LLC, a Wyoming limited liability company (individually, each a “New Facility Guarantor” and collectively, the “New Facility Guarantors”); and BEAR STEARNS CORPORATE LENDING INC., a Delaware corporation, having a place of business at 383 Madison Avenue, New York, New York 10179, as administrative agent (in such capacity, the “Administrative Agent”) for its own benefit and the benefit of the other Credit Parties (as defined in the Credit Agreement referred to below) and as collateral agent (in such capacity, the “Collateral Agent”), for its own benefit and for the benefit of the other Secured Parties (as defined in the Credit Agreement referred to below) to the Credit Agreement (as defined below); in consideration of the mutual covenants herein contained and benefits to be derived herefrom. W I T N E S S E T H : A.
